FILED
                                                                                     April 14, 2022
                                                                                    EDYTHE NASH GAISER, CLERK

                                STATE OF WEST VIRGINIA                             SUPREME COURT OF APPEALS
                                                                                        OF WEST VIRGINIA
                              SUPREME COURT OF APPEALS


In re A.S.-B., W.J., and P.B.

No. 21-0600 (Wood County 19-JA-144, 19-JA-176, and 19-JA-191)



                                 MEMORANDUM DECISION


         Petitioner Mother C.M., by counsel Eric K. Powell, appeals the Circuit Court of Wood
County’s June 16, 2021, order terminating her parental rights to A.S.-B., W.J., and P.B. 1 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel Patrick Morrisey
and Katherine A. Campbell, filed a response in support of the circuit court’s order. The guardian
ad litem, Matthew E. DeVore, filed a response on behalf of the children also in support of the
circuit court’s order. Intervenor foster parents C.S. and H.S., by counsel Jeffrey B. Reed, also filed
a response in support of the circuit court’s order. On appeal, petitioner argues that the circuit court
erred in terminating her parental rights rather than imposing a less-restrictive dispositional
alternative.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

       In July of 2019, the DHHR filed a child abuse and neglect petition alleging father Z.B.
physically abused then seven-year-old D.R. and that this physical abuse also threatened the
wellbeing of A.S.-B. 2 The DHHR alleged that D.R. was taken to an emergency room where he
presented with injuries consistent with child abuse. According to the petition, the DHHR
conducted a forensic interview with D.R. through a local Child Advocacy Center. During the


       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
       2
           Petitioner is not the mother of D.R. and the child is not at issue in this appeal.
                                                     1
interview, D.R. stated that the father spanked him with a board on the buttocks and smacked him
in the face after accusing him of taking money from his wallet.

        The DHHR filed an amended petition in September of 2019 adding allegations that
petitioner exposed the children, A.S.-B. and W.J., to unsafe and unsanitary living conditions and
drug abuse and allowed them to have contact with Z.B. in violation of her safety plan. The DHHR
further alleged that petitioner failed to provide the children with adequate housing. The next
month, the DHHR filed a second amended petition after the birth of P.B. The DHHR alleged that
petitioner tested positive for marijuana upon the birth of P.B.

        The circuit court held an adjudicatory hearing in October of 2019 during which petitioner
stipulated to the allegations in the petition, including that she was not a protective parent by
allowing Z.B. to be around the children in defiance of a court order prohibiting such contact. The
court adjudicated petitioner as an abusing and neglecting parent and granted her a six-month post-
adjudicatory improvement period.

        The circuit court held a series of review hearings over the subsequent months. At a review
hearing in May of 2020, the DHHR demonstrated that although petitioner was participating in
services, she had established a pattern of dishonesty and failed to acknowledge many of her issues
with service providers and the DHHR. The DHHR further presented petitioner’s parental fitness
evaluation report wherein the evaluator detailed that no services would be effective in correcting
petitioner’s issues of abuse because she refused to acknowledge any wrongdoing. As a result of
petitioner’s lack of progress, the DHHR requested that the circuit court schedule the proceedings
for a dispositional hearing.

        The circuit court held a hearing in July of 2020 during which it granted petitioner a six-
month post-dispositional improvement period. During the hearing, petitioner testified that
although she did not acknowledge her abuse and neglect during her parental fitness evaluation, she
subsequently learned that her actions were abusive through her continued participation in services.
Despite her limited progress during her post-adjudicatory improvement period, the court found
that petitioner had experienced a “substantial change in circumstance through classes, screens, and
[her] testimony.”

        After some periods of compliance during her post-dispositional improvement period, a
Court Appointed Special Advocate (“CASA”) filed a report indicating that “[d]espite compliance
with some of the terms and conditions of their respective improvement periods, . . . CASA has
concerns that both [r]espondent [p]arents are essentially going through the motions with their
respective improvement periods.” The DHHR also filed a report in December of 2020 after visiting
the parents’ home. The DHHR expressed concerns about the cleanliness and safety of the home,
including the use of multiple portable electric heaters, and presented photographs of the conditions
inside.

       The circuit court addressed the reports at a hearing in January of 2021 during which the
court noted its concerns with the parents’ “honesty and decision making.” At the hearing, a CPS
worker testified as to the parents’ improvement periods. The worker explained that the parents lied
about the food they were feeding the children, lied about selling a kitchen table inside the home

                                                 2
that reflected their inability to properly manage money, and lied about purchasing and keeping
multiple animals, including two dogs, two birds, a cat, and a ferret inside the residence. The worker
indicated that the animals further contributed to the home being cluttered, odoriferous, and
unsanitary for the children. Despite this concern, the court extended petitioner’s post-dispositional
improvement period for an additional three months.

         The circuit court held another review hearing in March of 2021 during which the DHHR
presented evidence concerning a domestic violence incident that occurred in the prior month. A
CPS worker testified that Z.B. tracked petitioner’s location to the home of a suspected paramour,
banged on the door, and yelled until petitioner exited the paramour’s residence. The worker further
testified that Z.B. removed petitioner’s license plate from her vehicle, tried to force her off of the
highway while driving, and followed her to a gas station and insisted that she return to their home
with him. Petitioner contacted the CPS worker during the incident and remained on the phone with
her throughout, while expressing fear of the father.

        The CPS worker further testified that petitioner admitted that she had done Z.B.’s parenting
skills homework assignments for him, and the worker witnessed issues with petitioner’s parenting
of the children during her visits. The worker testified that during one home visit, the father became
extremely angry and both parents continued to be deceitful and dishonest when addressing
concerns raised by service providers or the DHHR. At the conclusion of the hearing, the circuit
court acknowledged the issues of compliance with the terms of the parents’ improvement period
and noted that the improvement periods were set to expire in forty-five days. As a result, the court
scheduled the proceedings for a dispositional hearing in April of 2021 and ordered that services
continue until the hearing.

         The circuit court held a series of final dispositional hearings in May and June of 2021.
During those hearings, a CPS worker testified that despite the parents’ participation in services,
they failed to demonstrate changes in their parenting and overall ability to provide a safe home for
the children. The worker documented repeated incidents of the parents lying about everything from
their employment to the children’s meals. Service providers, including the parenting provider,
visitation supervisor, and counselors, further testified about different instances of the parents lying
during the proceedings. The CASA worker also produced a report explaining the deceit he had
experienced in working with the parents. The worker provided text messages which demonstrated
that petitioner was deceitful about allowing family members to join in a visit with the children. A
marriage counselor also testified that she provided counseling to the couple at their request. The
counselor explained that petitioner and the father failed to fully disclose the domestic violence
issues in their relationship and, as a result was unable to fully address those issues in her counseling
with the couple.

       Next, petitioner testified that she was employed but under questioning acknowledged that
she had lied to a CPS worker about her prior unemployment. Under further questioning, petitioner
acknowledged that she had been warned against bringing more animals into the home while
attempting to financially provide for the children. However, petitioner confirmed that she had
brought more animals into the home since prior hearings. Petitioner further testified about the
incident of domestic violence in February of 2021, where Z.B. tracked her to another residence
and demanded she return home with him. Petitioner explained that she was worried that the father

                                                   3
would try to physically harm her during the incident. Petitioner further explained that the father
followed her in his vehicle to a gas station. Once at the gas station, petitioner explained that the
father removed the keys from her vehicle ignition and drove away before coming back. Petitioner
explained that once the father returned, he demanded that she follow him home. Under questioning,
petitioner also noted that the father removed the license plate from the vehicle and then threatened
to report her vehicle to law enforcement officials due to the missing license plate.

        After hearing the evidence, the circuit court found that the parents failed to successfully
complete their improvement periods. The court found that while the parents may have been
“attending and giving the appearance of being compliant with services,” they “failed to internalize
what those services intended to achieve.” The court further found that the measure of a successful
improvement period is not merely attending appointments and classes but “whether the parent has
changed his/her behavior to make them an appropriate parent to have the children safely returned
to the parent.” The court further found that the proceedings began as a result of domestic violence
against the children and progressed to domestic violence between the parents, which it found as
evidence of the father’s progression of violence during the course of the case. Finally, the court
found that petitioner and the father “have no credibility whatsoever” and failed to be honest with
each other, service providers, and the court. The court found that the parents’ “failure to be honest
with their service providers made those services futile.” Accordingly, the circuit court terminated
petitioner’s parental rights upon finding that there was no reasonable likelihood that she could
substantially correct the conditions of abuse or neglect in the foreseeable future and that
termination of her parental rights was in the best interest of the children. Petitioner appeals the
June 16, 2021, dispositional order. 3

       The Court has previously established the following standard of review in cases such as this:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in terminating her parental rights
rather than granting her a less-restrictive alternative. Petitioner argues that she acknowledged her


       3
       A.S.-B.’s, W.J.’s, and P.B.’s fathers’ parental rights were terminated below. The
permanency plan for the children is adoption in their respective foster homes.
                                                  4
issues at various points in the proceedings, was granted a post-adjudicatory and post-dispositional
improvement period and made substantial improvements. According to petitioner, she
substantially complied with all services, including parenting and adult life skills classes, drug
screening, and regular attendance at visitations and hearings. Petitioner also contends that she
incorporated lessons learned in parenting classes into her visits “and was capable of handling the
children’s behaviors.” Petitioner notes that the circuit court did not mention petitioner’s visits with
the children in its dispositional order and, therefore, did not consider her visitation as a factor in
reaching disposition. Petitioner also asserts that she moved out of her prior residence and updated
her new home so that it was suitable and clean for the children. As such, petitioner argues that the
circuit court erred in terminating her parental rights. We disagree.

        This Court has held that

                [a]t the conclusion of the improvement period, the court shall review the
        performance of the parents in attempting to attain the goals of the improvement
        period and shall, in the court’s discretion, determine whether the conditions of the
        improvement period have been satisfied and whether sufficient improvement has
        been made in the context of all the circumstances of the case to justify the return of
        the child.

Syl. Pt. 6, In re Carlita B., 185 W. Va. 613, 408 S.E.2d 365 (1991). Further,

                [i]n making the final disposition in a child abuse and neglect proceeding,
        the level of a parent’s compliance with the terms and conditions of an improvement
        period is just one factor to be considered. The controlling standard that governs any
        dispositional decision remains the best interests of the child.

Syl. Pt. 4, In re B.H., 233 W. Va. 57, 754 S.E.2d 743 (2014); see also In re Frances J.A.S., 213
W. Va. 636, 646, 584 S.E.2d 492, 502 (2003) (“The question at the dispositional phase of a child
abuse and neglect proceeding is not simply whether the parent has successfully completed his or
her assigned tasks during the improvement period. Rather, the pivotal question is what disposition
is consistent with the best interests of the child.”). Lastly, we note that West Virginia Code § 49-
4-604(c)(6) provides that circuit courts are to terminate parental rights upon finding that there is
“no reasonable likelihood that the conditions of neglect or abuse can be substantially corrected in
the near future” and that termination is necessary for the child’s welfare. West Virginia Code §
49-4-604(d) provides that a circuit court may find that there is no reasonable likelihood that the
conditions of abuse and neglect can be substantially corrected when the abusing parent has
“demonstrated an inadequate capacity to solve the problems of abuse or neglect on their own or
with help.”

        In this case, we find that the circuit court did not err in determining that petitioner failed to
successfully complete her improvement period. Although petitioner made some initial progress by
participating in adult life skills and parenting classes, attending visitations, and participating in
drug screens, CPS workers and service providers testified that petitioner failed to internalize the
services provided to her. Additionally, the circuit court found that petitioner was deceitful and



                                                   5
dishonest when addressing concerns raised by service providers or the DHHR, rendering services
futile.

         Further, petitioner’s assertions that her home was suitable and that she financially provided
for the children’s care and wellbeing is contradicted by evidence presented during the proceedings.
At a hearing in January of 2021, a CPS worker explained that the parents lied about the food they
were feeding the children; misled the DHHR about selling a kitchen table inside the home that
reflected their inability to properly manage money; and lied about purchasing and keeping multiple
animals, including two dogs, two birds, a cat, and a ferret inside the residence. The worker
indicated that the animals further contributed to the home being cluttered, odoriferous, and
unsanitary for the children. Thus, while petitioner completed adult life skills and parenting classes,
she struggled to properly manage resources, choosing to spend household income on numerous
pets at the expense of the children’s wellbeing—even selling the kitchen table.

        Petitioner also downplays an incident of domestic violence in February of 2021 involving
Z.B., who she continued to allow to parent the children. It was the father’s physical abuse of then
seven-year-old D.R. in May of 2019 which led to the initial petition. Nearly two years later, in
February of 2021, the father engaged in domestic violence against petitioner by removing the
license plate to her vehicle, removing the keys from her ignition, attempting to run her vehicle off
of the road, threatening to report her vehicle to law enforcement, and compelling her to return
home with him. During the dispositional hearing, petitioner testified that she was frightened that
the father would attempt to physically harm her as well. However, the parents continued to deny
any issues of domestic violence in their relationship. While petitioner points to her compliance
with services and even participation in marriage counseling, the counselor testified that petitioner
and the father failed to fully disclose the domestic violence issues in their relationship. As a result,
she was unable to fully address those issue in her counseling with the couple. The father’s inability
to manage his anger and propensity for violence was not limited to that incident alone. In March
of 2021, a CPS worker testified that the father became repeatedly and vocally irate with her during
a home inspection, and that the parents continued to lie and be deceitful in their actions. This
dishonesty was also documented and reported by service providers, a CASA, and the circuit court.

       Furthermore, West Virginia Code § 49-4-610(9) provides that

       no combination of any improvement periods or extensions thereto may cause a
       child to be in foster care more than fifteen months of the most recent twenty-two
       months, unless the court finds compelling circumstances by clear and convincing
       evidence that it is in the child’s best interests to extend the time limits contained in
       this paragraph.

In June of 2021, when the circuit court issued its final decision, A.S.-B. and W.J. had already been
in foster care since September of 2019. P.B. has never resided with petitioner and has been in
foster care since her birth in October of 2019. The circuit court considered this statutory
requirement and did not find compelling circumstances existed to extend the time limits for
improvement periods. Accordingly, we find no error in the circuit court’s termination of
petitioner’s parental rights given her failure to remedy the conditions of abuse and neglect.



                                                   6
        In sum, while petitioner made some changes in order to comply with the requirements of
her improvement period, she did not modify her behavior or make sufficient improvement to
justify the return of the children to the home. “We have recognized that it is possible for an
individual to show compliance with specific aspects of the case plan while failing to improve . . .
[the] overall attitude and approach to parenting.” In re B.H., 233 W. Va. at 65, 754 S.E.2d at 751
(additional quotations and citations omitted). Such is the case here. While petitioner completed
some aspects of her improvement period, such as completing adult life skills and parenting classes,
complying with drug screens, and visiting with the children, “courts are not required to exhaust
every speculative possibility of parental improvement before terminating parental rights where it
appears that the welfare of the child will be seriously threatened.” Syl. Pt. 1, in part, In re R.J.M.,
164 W. Va. 496, 266 S.E.2d 114 (1980). Despite petitioner’s participation in an improvement
period and her completion of certain requirements, we find that sufficient evidence existed to
support the circuit court’s finding that there was no reasonable likelihood that petitioner could
correct the conditions of abuse and neglect in the near future and that termination was in the
children’s best interests. Accordingly, for the reasons set forth above, we find no error in the circuit
court’s termination of petitioner’s parental rights to the children.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its June
16, 2021, order is hereby affirmed.


                                                                                             Affirmed.

ISSUED: April 14, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice Alan D. Moats sitting by temporary assignment




                                                   7